Citation Nr: 1109752	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-28 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits, in the calculated amount of $10,447.73, including the question of whether the RO properly terminated those benefits for the period from August 30, 2007 to May 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971, from September 1972 to September 1974, and from September 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a RO decision of the Committee on Waivers and Compromises (COWC) dated in July 2008, which denied waiver of recovery of an overpayment in the calculated amount of $10,447.73.  

On October 26, 2010, the Veteran offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the claims folder.  


REMAND

The record indicates that the overpayment at issue was created due to the retroactive termination of the Veteran's disability pension benefits, after it was learned by the RO in April 2008 that the Veteran had been identified as a fugitive felon because he was the subject of an outstanding warrant dated August 30, 2007.  The June 2008 action was taken to retroactively terminate the Veteran's pension benefits, effective May 19, 2008; this action resulted in the creation of an overpayment in the calculated amount of $10,447.73.  

A review of the record indicates that, in April 2003, the Veteran was granted VA pension benefits, effective from August 6, 2002.  

According to the June 2009 Statement of the Case (SOC), in April 2008, VA notified the Veteran that VA discovered that he was the subject of an outstanding arrest warrant dated August 30, 2007.  The SOC states that an electronic message from the Office of the Inspector General (OIG) noted that the Veteran turned himself into law enforcement on May 28, 2008.  In June 2008, based on this information, the RO terminated the Veteran's VA pension benefits, effective from August 30, 2007 to May 19, 2008.  

A Veteran eligible for compensation benefits may not be paid such benefits for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  "Fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  "Felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n) (2010).  While "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  

The Veteran contends that VA erred in terminating his benefits and creating an overpayment on the basis that he was a fugitive felon.  He asserts that he should not have been placed in "fugitive felon" status, as he did not fit the definition.  The Veteran asserts that he had no knowledge that a felony warrant had been issued against him until he was so notified by VA in April 2008, that he never attempted to flee prosecution or conceal his whereabouts, and that he voluntarily contacted the Sheriff's Department soon after he was made aware of the warrant.  He also maintains that he turned himself in and the warrant was squashed.  

It does not appear that the RO ever obtained or attempted to obtain the actual warrant at issue in this appeal.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D. Or. 2004) (both holding that SSA's interpretation that the mere presence of a warrant is sufficient to establish fugitive felon status is in contradiction to the underlying statute and regulations applicable to SSA benefits).  

From the evidence of record, it is not clear whether the Veteran was aware of the presence of the warrant until he received the letter from the RO proposing to terminate his pension benefits.  It is not clear if the Veteran engaged in any actions that might be construed as fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  Further evidentiary development is needed to determine whether the Veteran was correctly identified as a fugitive felon.  The Board notes that VA's regulation defining fugitive felon suggests an element of intent--to flee from prosecution, an individual would first have to know that he or she was facing prosecution.  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd Cir. 2005) (referring to SSA's essentially identical fugitive felon provision and holding that the statute's use of the words "to avoid prosecution" confirms that for flight to result in a suspension of benefits, it must be undertaken with a specific intent to avoid prosecution).  

Here, it is not clear if the Veteran engaged in any actions that might be construed as fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n) (2).  On remand, the RO should obtain a copy of the August 2007 warrant and any evidence from the local law enforcement department about when the warrant was served on the Veteran and any other investigative reports that may shed light on the Veteran's knowledge of when the warrant was issued and what actions he may have taken upon becoming aware of the warrant (either through proper service or through actual notice).  

Accordingly, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain from the state or local law enforcement agency that had jurisdiction with regard to the warrant in question any documentation of the charge for which the warrant was issued on August 30, 2007, and determine whether the offense was for a felony or misdemeanor.  A copy of the warrant should be obtained.

2.  If the warrant was for a felony, ask the appropriate agency, state or local, whether it had any information that the Veteran had tried to avoid prosecution during the time that the warrant was outstanding.  (All efforts to serve the warrant should be documented, if feasible.)

3.  The AOJ is requested to obtain the proper documentation from the appropriate agency that indicates how and in what manner the warrant was cleared and resolved on May 19, 2008.  

4.  After completion of the above and any additional development deemed necessary, the AOJ should adjudicate the issue of validity of the overpayment debt created in the amount of $10,447.73 and review the waiver issue on appeal.  In part, this readjudication must address the question of whether the Veteran was properly considered a "fugitive felon" under 38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2010).  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

